﻿

﻿

﻿

﻿

Exhibit 10.10

﻿

﻿

﻿

﻿

Ingles Markets, Incorporated
Investment/Profit Sharing Plan

SUMMARY PLAN DESCRIPTION

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

﻿

﻿

﻿

 

TABLE OF CONTENTS

﻿

INTRODUCTION TO YOUR PLAN

﻿

 

What kind of Plan is this?

1 

What information does this Summary provide?

1 

﻿

﻿

 

ARTICLE I

PARTICIPATION IN THE PLAN

﻿

 

How do I participate in the Plan?

1 

How is my service determined for purposes of Plan eligibility?

2 

What service is counted for purposes of Plan eligibility?

2 

What happens if I'm a participant, terminate employment and then I'm rehired?

2 

﻿

﻿

 

ARTICLE II

EMPLOYEE CONTRIBUTIONS

﻿

 

What are elective deferrals and how do I contribute them to the Plan?

2 

What are rollover contributions?

4 

What are In-Plan Roth Rollover Contributions?

4 

What are forfeitures and how are they allocated?

4 

﻿

﻿

 

ARTICLE III

EMPLOYER CONTRIBUTIONS

﻿

 

What is the Employer matching contribution and how is it allocated?

5 

What is the Employer nonelective contribution and how is it allocated?

5 

How is my service determined for allocation purposes?

6 

What are forfeitures and how are they allocated?

6 

﻿

﻿

 

ARTICLE IV

COMPENSATION AND ACCOUNT BALANCE

﻿

 

What compensation is used to determine my Plan benefits?

6 

Is there a limit on the amount of compensation which can be considered?

7 

Is there a limit on how much can be contributed to my account each year?

7 

How is the money in the Plan invested?

7 

Will Plan expenses be deducted from my account balance?

7 

﻿

﻿

 

ARTICLE V

VESTING

﻿

 

What is my vested interest in my account?

7 

How is my service determined for vesting purposes?

9 

What service is counted for vesting purposes?

9 

What happens to my non‑vested account balance if I'm rehired?

9 

What happens if the Plan becomes a "top-heavy plan"?

9 

﻿

﻿

 

ARTICLE VI

DISTRIBUTIONS PRIOR TO TERMINATION OF EMPLOYMENT

﻿

 

Can I withdraw money from my account while working?

10 

Can I withdraw money from my account in the event of financial hardship?

10 

﻿

﻿

 

ARTICLE VII

DISTRIBUTIONS UPON TERMINATION OF EMPLOYMENT

﻿

 

When can I get money out of the Plan?

11 

What is Normal Retirement Age and what is the significance of reaching Normal
Retirement Age?

12 

What is Early Retirement Age and what is the significance of reaching Early
Retirement Age?

12 

What happens if I terminate employment due to disability?

12 

In what method and form will my benefits be paid to me?

12 

﻿

﻿

﻿

 



 

 

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

DISTRIBUTIONS UPON DEATH

﻿

 

What happens if I die while working for the Employer?

13 

Who is the beneficiary of my death benefit?

13 

How will the death benefit be paid to my beneficiary?

14 

When must the last payment be made to my beneficiary (required minimum
distributions)?

14 

What happens if I terminate employment, commence payments and then die before
receiving all of my benefits?

14 

﻿

﻿

 

ARTICLE IX

TAX TREATMENT OF DISTRIBUTIONS

﻿

 

What are my tax consequences when I receive a distribution from the Plan?

14 

Can I elect a rollover to reduce or defer tax on my distribution?

15 

﻿

﻿

 

ARTICLE X

LOANS

﻿

 

Is it possible to borrow money from the Plan?

15 

﻿

﻿

 

ARTICLE XI

PROTECTED BENEFITS AND CLAIMS PROCEDURES

﻿

 

Are my benefits protected?

16 

Are there any exceptions to the general rule?

16 

Can the Employer amend the Plan?

16 

What happens if the Plan is discontinued or terminated?

16 

How do I submit a claim for Plan benefits?

16 

What if my benefits are denied?

16 

What is the claims review procedure?

17 

What are my rights as a Plan participant?

18 

What can I do if I have questions or my rights are violated?

19 

﻿

﻿

 

ARTICLE XII

GENERAL INFORMATION ABOUT THE PLAN

﻿

 

Plan Name

19 

Plan Number

19 

Plan Effective Dates

19 

Other Plan Information

19 

Employer Information

19 

Plan Administrator Information

20 

Plan Trustee Information and Plan Funding Medium

20 

 

Ingles Markets, Incorporated
Investment/Profit Sharing Plan

﻿

SUMMARY PLAN DESCRIPTION

﻿

INTRODUCTION TO YOUR PLAN

﻿

What kind of Plan is this?

﻿

Ingles Markets, Incorporated Investment/Profit Sharing Plan ("Plan") has been
adopted to provide you with the opportunity to save for retirement on a
tax-advantaged basis. This Plan is a type of qualified retirement plan commonly
referred to as a 401(k) Plan. As a participant under the Plan, you may elect to
contribute a portion of your compensation to the Plan.

﻿

What information does this Summary provide?

﻿

This Summary Plan Description ("SPD") contains information regarding when you
may become eligible to participate in the Plan, your Plan benefits, your
distribution options, and many other features of the Plan. You should take the
time to read this SPD to get a better understanding of your rights and
obligations under the Plan.

﻿

In this SPD, the Employer has addressed the most common questions you may have
regarding the Plan. If this SPD does not answer all of your questions, please
contact the Plan Administrator or other plan representative. The Plan
Administrator is responsible for responding to questions and making
determinations related to the administration, interpretation, and application of
the Plan. The name of the Plan Administrator can be found at the end of this SPD
in the Article entitled "General Information about the Plan."

﻿

This SPD describes the Plan's benefits and obligations as contained in the legal
Plan document, which governs the operation of the Plan. The Plan document is
written in much more technical and precise language and is designed to comply
with applicable legal requirements. If the non‑technical language in this SPD
and the technical, legal language of the Plan document conflict, the Plan
document always governs. If you wish to receive a copy of the legal Plan
document, please contact the Plan Administrator.

﻿

The Plan and your rights under the Plan are subject to federal laws, such as the
Employee Retirement Income Security Act (ERISA) and the Internal Revenue Code,
as well as some state laws. The provisions of the Plan are subject to revision
due to a change in laws or due to pronouncements by the Internal Revenue Service
(IRS) or Department of Labor (DOL). The Employer may also amend or terminate
this Plan. If the provisions of the Plan that are described in this SPD change,
the Employer will notify you.

﻿

ARTICLE I

PARTICIPATION IN THE PLAN

﻿

How do I participate in the Plan?

﻿

Provided you are not an Excluded Employee, you may begin participating under the
Plan once you have satisfied the eligibility requirements and reached your Entry
Date. The following describes Excluded Employees, if any, the eligibility
requirements and Entry Dates that apply. You should contact the Plan
Administrator if you have questions about the timing of your Plan participation.

﻿

All Contributions

﻿

Excluded Employees. If you are a member of a class of employees identified
below, you are an Excluded Employee and you are not entitled to participate in
the Plan. The Excluded Employees are:

﻿

union employees whose employment is governed by a collective bargaining
agreement under which retirement benefits were the subject of good faith
bargaining

﻿

certain nonresident aliens who have no earned income from sources within the
United States

﻿

leased employees

﻿

reclassified employees (an employee who was previously not treated as an
employee of the Employer but you are reclassified as being an employee)

﻿

Additional Excluded Employee provisions

﻿

Independent Contractors are excluded from all Contribution types. See the Plan
Administrator for additional information if you are not sure if this affects
you.

﻿

Eligibility Conditions. You will be eligible to participate in the Plan when you
have completed one (1) Year of Service and have attained age 18. However, you
will actually participate in the Plan once you reach the Entry Date as described
below.





 

January 1, 2018

1

--------------------------------------------------------------------------------

 

 

 

﻿

Additional Entry Date provisions

﻿

The Entry Date for all Contribution types is the 1st (first) day of the 3rd
(third) month after meeting the Eligibility conditions. See the Plan
Administrator for additional information if you are not sure if this affects
you.

﻿

How is my service determined for purposes of Plan eligibility?

﻿

Year of Service. You will be credited with a Year of Service at the end of the
twelve month period beginning on your date of hire if you have been credited
with at least 1,000 Hours of Service during such period.

﻿

Additional Year of Service provisions

﻿

In the event the Employee fails to complete 1,000 Hours of Service during the
initial Eligibility Computation Period described in Section 2.02(C)(2), the
Subsequent Eligibility Computation Period means any twelve-consecutive-month
period thereafter that begins on the first day of a month during which the
Employee completes no less than 1,000 Hours of Service, including all such
periods that occur during the Employee?s first year of employment or
reemployment.

﻿

Hour of Service. You will be credited with your actual Hours of Service for:

﻿

(a)each hour for which you are directly or indirectly compensated by the
Employer for the performance of duties during the Plan Year;

﻿

(b)each hour for which you are directly or indirectly compensated by the
Employer for reasons other than the performance of duties (such as vacation,
holidays, sickness, disability, lay‑off, military duty, jury duty or leave of
absence during the Plan Year) but credit will not exceed 501 hours of service
for any single continuous period during which you perform no duties; and

﻿

(c)each hour for back pay awarded or agreed to by the Employer.

﻿

You will not be credited for the same Hours of Service both under (a) or (b), as
the case may be, and under (c).

﻿

What service is counted for purposes of Plan eligibility?

﻿

Service with the Employer. In determining whether you satisfy the minimum
service requirements to participate under the Plan, all service you perform for
the Employer will be counted.

﻿

Military Service. If you are a veteran and are reemployed under the Uniformed
Services Employment and Reemployment Rights Act of 1994, your qualified military
service may be considered service with the Employer. If you may be affected by
this law, ask the Plan Administrator for further details.

﻿

What happens if I'm a participant, terminate employment and then I'm rehired?

﻿

If you are no longer a participant because of a termination of employment, and
you are rehired, then you will be able to participate in the Plan on the date on
which you are rehired if you are otherwise eligible to participate in the Plan.

﻿

ARTICLE II

EMPLOYEE CONTRIBUTIONS

﻿

What are elective deferrals and how do I contribute them to the Plan?

﻿

Elective Deferrals. As a participant under the Plan, you may elect to reduce
your compensation by a specific percentage or dollar amount and have that amount
contributed to the Plan as an elective deferral. There are two types of elective
deferrals: pre‑tax deferrals and Roth deferrals. For purposes of this SPD,
"elective deferrals" generally means both pre‑tax deferrals and Roth deferrals.
Regardless of the type of deferral you make, the amount you defer is counted as
compensation for purposes of Social Security taxes.

﻿

Pre-Tax Deferrals. If you elect to make pre-tax deferrals, then your taxable
income is reduced by the deferral contributions so you pay less in federal
income taxes. Later, when the Plan distributes the deferrals and earnings, you
will pay the taxes on those deferrals and the earnings. Therefore, with a
pre-tax deferral, federal income taxes on the deferral contributions and on the
earnings are only postponed. Eventually, you will have to pay taxes on these
amounts.

﻿

Roth Deferrals. If you elect to make Roth deferrals, the deferrals are subject
to federal income taxes in the year of deferral. However, the deferrals and, in
certain cases, the earnings on the deferrals are not subject to federal income
taxes when distributed to you. In order for the earnings to be tax free, you
must meet certain conditions. See "What are my tax consequences when I receive a
distribution from the Plan?" below.

﻿





 

January 1, 2018

2

--------------------------------------------------------------------------------

 

 

 

Deferral procedure. The amount you elect to defer will be deducted from your pay
in accordance with a procedure established by the Plan Administrator. If you
wish to defer, the procedure will require that you enter into a salary reduction
agreement. You may elect to defer a portion of your compensation payable on or
after your Entry Date. Such election will become effective as soon as
administratively feasible after it is received by the Plan Administrator. Your
election will remain in effect until you modify or terminate it.

﻿

Deferral modifications. You may revoke or make modifications to your salary
deferral election in accordance with procedures that the Employer provides. See
the Plan Administrator for further information.

﻿

Deferral Limit. As a participant, you may elect to defer not less than 1% of
your payroll period compensation and not more than 50% of your payroll period
compensation.

﻿

Deferral Limitations

﻿

Elective Deferral Contributions for Highly Compensated Employees (HCEs) are
subject to a maximum limit of 3% of Compensation per Plan Year.

﻿

Annual dollar limit. Your total deferrals in any taxable year may not exceed a
dollar limit which is set by law. The limit for 2017 is $18,000. After 2017, the
dollar limit may increase for cost‑of‑living adjustments.

﻿

Deferrals limited by nondiscrimination testing. In addition to the annual dollar
limit just described, the law requires testing of the deferrals to ensure that
deferrals by HCEs do not exceed certain limits. If you are a highly compensated
employee (generally more than 5% owners and certain family members (regardless
of how much they earn),  or individuals receiving wages in excess of certain
amounts established by law), a distribution of amounts attributable to your
elective deferrals or certain excess contributions may be required to comply
with the law. The Plan Administrator will notify you if and when a distribution
of deferrals is required.

﻿

Catch‑up contributions. If you are at least age 50 or will attain age 50 before
the end of a calendar year, then you may elect to defer additional amounts
(called "catch‑up contributions") to the plan for that year. The additional
amounts may be deferred regardless of any other limitations on the amount that
you may defer to the plan. The maximum "catch‑up contribution" that you can make
in 2017 is $6,000. After 2017, the maximum may increase for cost‑of‑living
adjustments. Any "catch-up contributions" that you make will be taken into
account in determining any Employer matching contribution made to the Plan.

﻿

You should be aware that each separately stated annual dollar limit on the
amount you may defer (the annual deferral limit and the "catch‑up contribution"
limit) is a separate aggregate limit that applies to all such similar elective
deferral amounts and "catch‑up contributions" you may make under this Plan and
any other cash or deferred arrangements (including tax‑sheltered 403(b) annuity
contracts, simplified employee pensions or other 401(k) plans) in which you may
be participating. Generally, if an annual dollar limit is exceeded, then the
excess must be returned to you in order to avoid adverse tax consequences. For
this reason, it is desirable to request in writing that any such excess elective
deferral amounts be returned to you.

﻿

If you are in more than one plan, you must decide which plan or arrangement you
would like to return the excess. If you decide that the excess should be
distributed from this Plan, you must communicate this in writing to the Plan
Administrator no later than the March 1st following the close of the calendar
year in which such excess deferrals were made. However, if the entire dollar
limit is exceeded in this Plan or any other plan the Employer maintains, then
you will be deemed to have notified the Plan Administrator of the excess. The
Plan Administrator will then return the excess deferral and any earnings to you
by April 15th.

﻿

Automatic Escalation of Salary Reduction Agreement amount. Effective July 1,
2015, the Plan includes automatic escalation provisions. Accordingly, if you
have completed a Salary Reduction Agreement specifying the amount to be withheld
as an elective deferral from your pay each payroll period, the Employer will
automatically increase the amount withheld from your pay as indicated below.

﻿

Participants affected. All Participants who have a Salary Reduction Agreement
in place and the Elected Deferral is less than 10%.

﻿

The amount withheld from your pay each payroll period will be increased as
follows: The Elective Deferral percentage will increase 1% each October 1st
"Change Date" until the percentage reaches 10%.  However, the Participant's
first Deferral Percentage increase will be on the first available Change Date
that is at least 12 months following the day the Participant enters the
Automatic Increase program unless the Participant makes a Contrary Election of
10% or more.

﻿

Contact the Plan Administrator if you have any questions concerning the
application of the automatic escalation provisions.





 

January 1, 2018

3

--------------------------------------------------------------------------------

 

 

 

﻿

What are rollover contributions?

﻿

Rollover contributions. At the discretion of the Plan Administrator, if you are
an eligible employee, you may be permitted to deposit into the Plan
distributions you have received from other plans and certain IRAs. Such a
deposit is called a "rollover" and may result in tax savings to you. You may ask
the Plan Administrator or Trustee of the other plan or IRA to directly transfer
(a "direct rollover") to this Plan all or a portion of any amount that you are
entitled to receive as a distribution from such plan. Alternatively, you may
elect to deposit any amount eligible to be rolled over within 60 days of your
receipt of the distribution. You should consult qualified counsel to determine
if a rollover is in your best interest.

﻿

Rollover account. Your rollover will be accounted for in a "rollover account."
You will always be 100% vested in your "rollover account" (see the Article in
this SPD entitled "Vesting"). This means that you will always be entitled to all
amounts in your rollover account. Rollover contributions will be affected by any
investment gains or losses.

﻿

Withdrawal of rollover contributions. You may withdraw the amounts in your
"rollover account" at any time. You should see the Articles in this SPD entitled
"Distributions Prior to Termination of Employment," "Distributions upon
Termination of Employment," and "Distributions upon Death" for an explanation of
how benefits (including your "rollover account") are paid from the Plan.

﻿

What are In-Plan Roth Rollover Contributions?

﻿

In-Plan Roth Rollover Contributions. Effective May 1, 2016, if you are eligible
for a distribution from an account, you may elect to roll over the distribution
to a designated Roth contribution account in the Plan (referred to as an In-Plan
Roth Rollover Contribution). You may only roll over the distribution directly.
However, loans may not be rolled over as an In-Plan Roth Rollover Contribution.

﻿

Taxation and Irrevocable election. You do not pay taxes on the contributions or
earnings of your pre‑tax accounts (including accounts attributable to Employer
matching contributions and accounts attributable to Employer nonelective
contributions) until you receive an actual distribution. In other words, the
taxes on the contributions and earnings in your pre‑tax accounts are deferred
until a distribution is made. Roth accounts, however, are the opposite. With a
Roth account you pay current taxes on the amounts contributed. When a
distribution is made to you from the Roth account, you do not pay taxes on the
amounts you had contributed. In addition, if you have a "qualified distribution"
(explained below), you do not pay taxes on the earnings that are attributable to
the contributions.

﻿

If you elect an In‑Plan Roth Rollover Contribution, then the contribution will
be included in your income for the year. Once you make an election, it cannot be
changed. It's important that you understand the tax effects of making the
election and ensure you have adequate resources outside of the plan to pay the
additional taxes. The In‑Plan Roth Rollover Contribution does not affect the
timing of when a distribution may be made to you under the Plan; the
contribution only changes the tax character of your account. You should consult
with your tax advisor prior to making such a rollover.

﻿

Qualified Distribution. As explained above, a distribution of the earnings on
your Roth account will not be subject to tax if the distribution is a "qualified
distribution." A "qualified distribution" is one that is made after you have
attained age 59 1/2 or is made on account of your death or disability. In
addition, in order to be a "qualified distribution," the distribution cannot be
made prior to the expiration of a 5‑year participation period. The 5‑year
participation period is the 5‑year period beginning on the calendar year in
which you first make the Roth rollover and ending on the last day of the
calendar year that is 5‑years later. See "What are my tax consequences when I
receive a distribution from the Plan?" later in this SPD.

﻿

The law restricts any in‑service distributions from certain accounts which are
maintained for you under the Plan before you reach age 59 1/2. These accounts
are the ones set up to receive your salary deferral contributions and
other Employer contributions which are used to satisfy special rules for 401(k)
plans. Ask the Plan Administrator if you need more details.

﻿

What are In‑Plan Roth Transfers?

﻿

In‑Plan Roth Transfers. Effective May 1 ,2016, as a participant under the Plan,
you may make an In‑Plan Roth Transfer. An In‑Plan Roth Transfer allows you to
elect to change the tax treatment of all or some of the vested portion of your
pre-tax accounts, as explained below.

﻿

Taxation and Irrevocable election. You do not pay taxes on the contributions or
earnings of your pre‑tax accounts (including accounts attributable to Employer
matching contributions and accounts attributable to Employer nonelective
contributions) until you receive an actual distribution. In other words, the
taxes on the contributions and earnings in your pre‑tax accounts are deferred
until a distribution is made. Roth accounts, however, are the opposite. With a
Roth account you pay current taxes on the amounts contributed. When a
distribution is made to you from the Roth account, you do not pay taxes on the
amounts you had contributed. In addition, if you have a "qualified distribution"
(explained below), you do not pay taxes on the earnings that are attributable to
the contributions.

﻿

The In‑Plan Roth Transfer allows you to transfer amounts from the vested portion
of your pre‑tax accounts to an In‑Plan Roth Transfer Account. If you elect to
make such a transfer, then the amount transferred will be included in your
income for the year. Once you make an election, it cannot be changed. It's
important that you understand the tax effects of making the election and ensure
you have adequate resources outside of the plan to pay the additional taxes. The
In‑Plan Roth Transfer does not affect the timing of when a distribution may be



 

January 1, 2018

4

--------------------------------------------------------------------------------

 

 

 

made to you under the Plan; the transfer only changes the tax character of your
account. You should consult with your tax advisor prior to making a transfer
election.

﻿

Qualified Distribution. As explained above, a distribution of the earnings on
your Roth account will not be subject to tax if the distribution is a "qualified
distribution." A "qualified distribution" is one that is made after you have
attained age 59 1/2 or is made on account of your death or disability. In
addition, in order to be a "qualified distribution," the distribution cannot be
made prior to the expiration of a 5‑year participation period. The 5‑year
participation period is the 5‑year period beginning on the calendar year in
which you first make the Roth transfer and ending on the last day of the
calendar year that is 5‑years later. See "What are my tax consequences when I
receive a distribution from the Plan?" later in this SPD.

﻿

Account restrictions. You may elect an In‑Plan Roth Transfer only from the
vested portion of the following accounts:

﻿

From all Accounts, however, loans may not be rolled over as an In-plan Roth
Transfer.

﻿

﻿

ARTICLE III

EMPLOYER CONTRIBUTIONS

﻿

In addition to any deferrals you elect to make, the Employer may make additional
contributions to the Plan. This Article describes Employer contributions that
may be made to the Plan and how your share of the contributions is determined.

﻿

What is the Employer matching contribution and how is it allocated?

﻿

Matching Contribution. The Employer may make a discretionary matching
contribution equal to a uniform percentage or dollar amount of your elective
deferrals each payroll period.  The Employer will not match your elective
deferrals in excess of 5% of your Compensation each payroll period.

﻿

The Plan will include catch-up deferrals in the elective deferral amount used to
determine the amount of your matching contributions.

﻿

Allocation conditions. You will always share in the matching contribution
regardless of the amount of service you complete during the Plan Year.

﻿

What is the Employer nonelective contribution and how is it allocated?

﻿

Nonelective contribution. Each year, the Employer may make a discretionary
nonelective contribution to the Plan. Your share of any contribution is
determined below.

﻿

Allocation conditions. In order to share in the nonelective contribution you
must satisfy the following conditions:

﻿

If you are employed on the last day of the Plan Year, you will share if you
completed at least 1,000 Hours of Service during the Plan Year.

﻿

Waiver of allocation conditions

﻿

In certain cases, the Plan's allocation conditions may be waived, or waived as
to certain participants, in a particular Plan Year. If this waiver applies to
you, the Plan Administrator will advise you that you are entitled to an
allocation of the Employer nonelective contributions for that year, even though
you have not satisfied the Plan's allocation conditions for that year.

﻿

Your share of the contribution. The nonelective contribution will be "allocated"
or divided among participants eligible to share in the contribution for the Plan
Year.

﻿

Your share of the nonelective contribution is determined by the following
fraction:

﻿

﻿

 

 

Nonelective Contribution

X

Your Compensation

﻿

 

Total Compensation of All

﻿

 

Participants Eligible to Share

﻿



For example: Suppose the nonelective contribution for the Plan Year is $20,000.
Employee A's compensation for the Plan Year is $25,000. The total compensation
of all participants eligible to share, including Employee A, is $250,000.
Employee A's share will be:

﻿

﻿

 

 

 

 

$20,000

X

$25,000

or

$2,000

﻿

 

$250,000

 

 

﻿





 

January 1, 2018

5

--------------------------------------------------------------------------------

 

 

 

﻿



How is my service determined for allocation purposes?

﻿

Hour of Service. You will be credited with your actual Hours of Service for:

﻿

(a)each hour for which you are directly or indirectly compensated by the
Employer for the performance of duties during the Plan Year;

﻿

(b)each hour for which you are directly or indirectly compensated by the
Employer for reasons other than the performance of duties (such as vacation,
holidays, sickness, disability, lay‑off, military duty, jury duty or leave of
absence during the Plan Year) but credit will not exceed 501 hours of service
for any single continuous period during which you perform no duties; and

﻿

(c)each hour for back pay awarded or agreed to by the Employer.

﻿

You will not be credited for the same Hours of Service both under (a) or (b), as
the case may be, and under (c).

﻿

What are forfeitures and how are they allocated?

﻿

Definition of forfeitures. In order to reward employees who remain employed with
the Employer for a long period of time, the law permits a "vesting schedule" to
be applied to certain contributions that the Employer makes to the Plan. This
means that you will not be entitled to ("vested" in) all of the contributions
until you have been employed with the Employer for a specified period of time
(see the Article in this SPD entitled "Vesting"). If a participant terminates
employment before being fully vested, then the non‑vested portion of the
terminated participant's account balance remains in the Plan and is called a
forfeiture. Forfeitures may be used by the Plan for several purposes.

﻿

Allocation of forfeitures. Forfeitures will be allocated as follows:

﻿

Forfeitures may be used to pay plan expenses, used to reduce any nonelective
contribution or used to reduce any matching contribution.

﻿

﻿

ARTICLE IV

COMPENSATION AND ACCOUNT BALANCE

﻿

What compensation is used to determine my Plan benefits?

﻿

All Contributions

﻿

Definition of compensation. Compensation is defined as your total compensation
that is subject to income tax and paid to you by the Employer. If you are a
self-employed individual, your compensation will be equal to your earned income.
The following describes the adjustments to compensation that apply for the
contributions noted above.

﻿

Adjustments to compensation. The following adjustments to compensation will be
made:

﻿

elective deferrals to this Plan and to any other plan or arrangement (such as a
cafeteria plan) will be included.

﻿

compensation paid while not a Participant in the component of the Plan for
which compensation is being used will be excluded.

﻿

compensation paid by a related employer that is not a participating employer
will be excluded.

﻿

compensation paid after you terminate is generally excluded for Plan purposes.
However, the following amounts will be included in compensation even though they
are paid after you terminate employment, provided these amounts would otherwise
have been considered compensation as described above and provided they are paid
within 2 1/2 months after you terminate employment, or if later, the last day of
the Plan Year in which you terminate employment:

﻿

compensation paid for services performed during your regular working hours, or
for services outside your regular working hours (such as overtime or shift
differential), or other similar payments that would have been made to you had
you continued employment.

﻿

compensation paid for unused accrued bona fide sick, vacation or other leave,
if such amounts would have been included in compensation if paid prior to your
termination of employment and you would have been able to use the leave if
employment had continued.

﻿

nonqualified unfunded deferred compensation if the payment is includible in
gross income and would have been paid to you had you continued employment.

﻿





 

January 1, 2018

6

--------------------------------------------------------------------------------

 

 

 

Additional compensation adjustment provisions

﻿

Distributions from the Ingles Market, Inc. Executive Nonqualified Excess Plan
will be excluded from Compensation for all Contribution types.

﻿

Is there a limit on the amount of compensation which can be considered?

﻿

The Plan, by law, cannot recognize annual compensation in excess of a certain
dollar limit. The limit for the Plan Year beginning in 2017 is $270,000. After
2017, the dollar limit may increase for cost‑of‑living adjustments.

﻿

Is there a limit on how much can be contributed to my account each year?

﻿

Generally, the law imposes a maximum limit on the amount of contributions
including elective deferrals (excluding catch-up contributions) that may be made
to your account and any other amounts allocated to any of your accounts during
the Plan Year, excluding earnings. Beginning in 2017, this total cannot exceed
the lesser of $54,000 or 100% of your annual compensation (as limited under the
previous question). After 2017, the dollar limit may increase for cost‑of‑living
adjustments.

﻿

How is the money in the Plan invested?

﻿

The Trustee of the Plan has been designated to hold the assets of the Plan for
the benefit of Plan participants and their beneficiaries in accordance with the
terms of this Plan. The trust fund established by the Plan's Trustee will be the
funding medium used for the accumulation of assets from which Plan benefits will
be distributed.

﻿

Participant direction of investments. You will be able to direct the investment
of certain portions of your interest in the Plan. The Plan Administrator will
provide you with information on the investment choices available to you, the
procedures for making investment elections, the frequency with which you can
change your investment choices and other important information. You need to
follow the procedures for making investment elections and you should carefully
review the information provided to you before you give investment directions. If
you do not direct the investment of your applicable Plan accounts, then your
accounts will be invested in accordance with the default investment alternatives
established under the Plan.

﻿

Earnings or losses. When you direct investments, your accounts are segregated
for purposes of determining the earnings or losses on these investments. Your
Participant-directed Account does not share in the investment performance of
other participants who have directed their own investments. You should remember
that the amount of your benefits under the Plan will depend in part upon your
choice of investments. Gains as well as losses can occur and the Employer, the
Plan Administrator, and the Trustee will not provide investment advice or
guarantee the performance of any investment you choose.

﻿

Account limitations. You may only direct the investment of amounts in the
following accounts:

﻿

elective deferral accounts

﻿

account(s) attributable to Employer matching contributions

﻿

rollover and transfer accounts

﻿

Periodically, you will receive a benefit statement that provides information on
your account balance and your investment returns. It is your responsibility to
notify the Plan Administrator of any errors you see on any statements within 30
days after the statement is provided or made available to you.

﻿

Will Plan expenses be deducted from my account balance?

﻿

The Plan will pay some or all Plan related expenses except for a limited
category of expenses, known as "settlor expenses," which the law requires the
employer to pay. Generally, settlor expenses relate to the design, establishment
or termination of the Plan. See the Plan Administrator for more details. The
expenses charged to the Plan may be charged pro rata to each Participant in
relation to the size of each Participant's account balance or may be charged
equally to each Participant. In addition, some types of expenses may be charged
only to some Participants based upon their use of a Plan feature or receipt of a
plan distribution. Finally, the Plan may charge expenses in a different manner
as to Participants who have terminated employment with the Employer versus those
Participants who remain employed with the Employer.

﻿

﻿





 

January 1, 2018

7

--------------------------------------------------------------------------------

 

 

 

ARTICLE V

VESTING

﻿

What is my vested interest in my account?

﻿

In order to reward employees who remain employed with the Employer for a long
period of time, the law permits a "vesting schedule" to be applied to certain
contributions that the Employer makes to the Plan. This means that you will not
be entitled to ("vested in") all of the contributions until you have been
employed with the Employer for a specified period of time.

﻿

﻿

elective deferrals including Roth 401(k) deferrals and catch-up contributions

﻿

rollover contributions

﻿

Vesting schedules. Your "vested percentage" for certain Employer contributions
is based on vesting Years of Service. This means at the time you stop working,
your account balance attributable to contributions subject to a vesting schedule
is multiplied by your vested percentage. The result, when added to the amounts
that are always 100% vested as shown above, is your vested interest in the Plan,
which is what you will actually receive from the Plan.

﻿

Nonelective Contributions

﻿

Your "vested percentage" in your account attributable to nonelective
contributions is determined under the following schedule. You will always,
however, be 100% vested in your nonelective contributions if you are employed on
or after your Early or Normal Retirement Age or if you terminate employment on
account of your death, or if you terminate employment as a result of becoming
disabled.

﻿

﻿

 

Vesting Schedule

Nonelective Contributions

Years of Service

Percentage

﻿

 

Less than 2

0%

2

20%

3

40%

4

60%

5

80%

6

100%

﻿

﻿

Matching Contributions

﻿

Your "vested percentage" in your account attributable to matching contributions
is determined under the following schedule. You will always, however, be 100%
vested in your matching contributions if you are employed on or after your Early
or Normal Retirement Age or if you terminate employment on account of your
death, or if you terminate employment as a result of becoming disabled.

﻿

﻿

﻿

 

Vesting Schedule

Matching Contributions

Years of Service

Percentage

﻿

 

Less than 2

0%

2

20%

3

40%

4

60%

5

80%

6

100%

﻿

﻿

Additional vesting provisions

﻿

Prior Plan Account is also subject to the six year graded vesting schedule.

﻿





 

January 1, 2018

8

--------------------------------------------------------------------------------

 

 

 

How is my service determined for vesting purposes?

﻿

Year of Service. To earn a Year of Service, you must be credited with at least
1,000 Hours of Service during a Plan Year. The Plan contains specific rules for
crediting Hours of Service for vesting purposes. The Plan Administrator will
track your service and will credit you with a Year of Service for each Plan Year
in which you are credited with the required Hours of Service, in accordance with
the terms of the Plan. If you have any questions regarding your vesting service,
you should contact the Plan Administrator.

﻿

Hour of Service. You will be credited with your actual Hours of Service for:

﻿

(a)each hour for which you are directly or indirectly compensated by the
Employer for the performance of duties during the Plan Year;

﻿

(b)each hour for which you are directly or indirectly compensated by the
Employer for reasons other than the performance of duties (such as vacation,
holidays, sickness, disability, lay‑off, military duty, jury duty or leave of
absence during the Plan Year) but credit will not exceed 501 hours of service
for any single continuous period during which you perform no duties; and

﻿

(c)each hour for back pay awarded or agreed to by the Employer.

﻿

You will not be credited for the same Hours of Service both under (a) or (b), as
the case may be, and under (c).

﻿

What service is counted for vesting purposes?

﻿

Service with the Employer. In calculating your vested percentage, all service
you perform for the Employer will generally be counted.

﻿

Military Service. If you are a veteran and are reemployed under the Uniformed
Services Employment and Reemployment Rights Act of 1994, your qualified military
service may be considered service with the Employer. If you may be affected by
this law, ask the Plan Administrator for further details.

﻿

What happens to my non‑vested account balance if I'm rehired?

﻿

If you have no vested interest in the Plan when you leave, your account balance
will be forfeited. However, if you are rehired before incurring five consecutive
Breaks in Service, your account balance as of the date of your termination of
employment will be restored, unadjusted for any gains or losses.

﻿

If you are partially vested in your account balance when you leave, the
non‑vested portion of your account balance will be forfeited on the earlier of
the date:

﻿

(a)of the distribution of your vested account balance, or

﻿

(b)when you incur five consecutive Breaks in Service.

﻿

If you received a distribution of your vested account balance and are rehired,
you may have the right to repay this distribution. If you repay the entire
amount of the distribution, the Employer will restore your account balance with
your forfeited amount. You must repay this distribution within five years from
your date of rehire, or, if earlier, before you incur five consecutive Breaks in
Service. If you were 100% vested when you left, you do not have the opportunity
to repay your distribution.

﻿

What happens if the Plan becomes a "top-heavy plan"?

﻿

Top-heavy plan. A retirement plan that primarily benefits "key employees" is
called a "top-heavy plan." Key employees are certain owners or officers of the
Employer. A plan is generally a "top-heavy plan" when more than 60% of the plan
assets are attributable to key employees. Each year, the Plan Administrator is
responsible for determining whether the Plan is a "top-heavy plan."

﻿

Top-heavy rules. If the Plan becomes top-heavy in any Plan Year, then non‑key
employees may be entitled to certain "top-heavy minimum benefits," and other
special rules will apply. These top-heavy rules include the following:

﻿

The Employer may be required to make a contribution on your behalf in order to
provide you with at least "top-heavy minimum benefits."

﻿

If you are a participant in more than one Plan, you may not be entitled to
"top-heavy minimum benefits" under both Plans.

﻿

﻿





 

January 1, 2018

9

--------------------------------------------------------------------------------

 

 

 

ARTICLE VI

DISTRIBUTIONS PRIOR TO TERMINATION OF EMPLOYMENT

﻿

Can I withdraw money from my account while working?

﻿

In-service distributions. You may be entitled to receive an in-service
distribution. However, this distribution is not in addition to your other
benefits and will therefore reduce the value of the benefits you will receive at
retirement. This distribution is made at your election subject to possible
administrative limitations on the frequency and actual timing of such
distributions. You may withdraw amounts from accounts for rollover contributions
at any time.

﻿

Conditions and Limitations. Generally you may receive a distribution from
certain accounts prior to termination of employment provided you satisfy any of
the following conditions:

﻿

you have attained age 59 1/2. Satisfying this condition allows you to receive
distributions from all contribution accounts.

﻿

you have incurred a financial hardship as described below.

﻿

Qualified reservist distributions. If you: (i) are a reservist or National
Guardsman; (ii) were/are called to active duty after September 11, 2001; and
(iii) were/are called to duty for at least 180 days or for an indefinite period,
you may take a distribution of your elective deferrals under the Plan while you
are on active duty, regardless of your age. The 10% premature distribution
penalty tax, normally applicable to Plan distributions made before you reach age
59 1/2, will not apply to the distribution. You also may repay the distribution
to an IRA, without limiting amounts you otherwise could contribute to the IRA,
provided you make the repayment within 2 years following your completion of
active duty.

﻿

Distributions for deemed severance of employment. If you are on active duty for
more than 30 days, then the Plan generally treats you as having severed
employment for purposes of receiving a distribution from elective deferrals.
This means that you may request a distribution from elective deferrals from the
Plan. If you request a distribution on account of this deemed severance of
employment, then you are not permitted to make any contributions to the Plan for
six (6) months after the date of the distribution. 

﻿

Although you may receive an in-service distribution from accounts which are not
100% vested, the amount of the distribution may not exceed the vested amount in
the distributing account.

﻿

﻿

Hardship distributions. You may withdraw money on account of financial hardship
if you satisfy certain conditions. This hardship distribution is not in addition
to your other benefits and will therefore reduce the value of the benefits you
will receive upon termination of employment or other event entitling you to
distribution of your account balance. You may not receive a hardship
distribution from your qualified nonelective or qualified matching contribution
accounts, if any.

﻿

Qualifying expenses. A hardship distribution may be made to satisfy certain
immediate and heavy financial needs that you have. A hardship distribution may
only be made for payment of the following:

﻿

Expenses for medical care (described in Section 213(d) of the Internal Revenue
Code) for you, your spouse or your dependents.

﻿

Costs directly related to the purchase of your principal residence (excluding
mortgage payments).

﻿

Tuition, related educational fees, and room and board expenses for the next
twelve (12) months of post‑secondary education for you, your spouse, your
children or your dependents.

﻿

Amounts necessary to prevent your eviction from your principal residence or
foreclosure on the mortgage of your principal residence.

﻿

Payments for burial or funeral expenses for your deceased parent, spouse,
children or dependents.

﻿

Expenses for the repair of damage to your principal residence (that would
qualify for the casualty loss deduction under Internal Revenue Code Section
165).

﻿





 

January 1, 2018

10

--------------------------------------------------------------------------------

 

 

 

Conditions. If you have any of the above expenses, a hardship distribution can
only be made if you certify and agree that all of the following conditions are
satisfied:

﻿

(a)The distribution is not in excess of the amount of your immediate and heavy
financial need. The amount of your immediate and heavy financial need may
include any amounts necessary to pay any federal, state, or local income taxes
or penalties reasonably anticipated to result from the distribution;

﻿

(b)You have obtained all distributions, other than hardship distributions, and
all nontaxable loans currently available under all plans that the Employer
maintains; and

﻿

(c)That you will not make any elective deferrals for at least six (6) months
after your receipt of the hardship distribution.

﻿

Account restrictions. You may request a hardship distribution only from the
vested portion of the following accounts:

﻿

pre-tax 401(k) deferral accounts

﻿

Roth 401(k) deferral accounts

﻿

account(s) attributable to Employer matching contributions

﻿

account(s) attributable to Employer nonelective contributions

﻿

Elective Deferral account restrictions. In addition, there are restrictions
placed on hardship distributions which are made from your elective deferral
accounts. Generally, the earnings on your elective deferrals may not be
distributed to you on account of a hardship as the amount of any hardship
distribution from your deferral account is limited to the amount of your prior
deferrals, less any deferrals previously distributed. Ask the Plan Administrator
if you need further details.

﻿

﻿

ARTICLE VII

DISTRIBUTIONS UPON TERMINATION OF EMPLOYMENT

﻿

When can I get money out of the Plan?

﻿

You may receive a distribution of the vested portion of some or all of your
accounts in the Plan when you terminate employment with the Employer. The rules
regarding the payment of death benefits to your beneficiary are described in the
Article in this SPD entitled "Distributions upon Death."

﻿

As to the possibility of receiving a distribution while you are still employed
with the Employer, see the Article in this SPD entitled "Distributions Prior to
Termination of Employment."

﻿

Military Service. If you are a veteran and are reemployed under the Uniformed
Services Employment and Reemployment Rights Act of 1994, your qualified military
service may be considered service with the Employer. There may also be benefits
for employees who die or become disabled while on active duty. Employees who
receive wage continuation payments while in the military may benefit from
various changes in the law. If you think you may be affected by these rules, ask
the Plan Administrator for further details.

﻿

Termination and distribution before Normal Retirement Age (or age 62 if later)

﻿

If your vested account balance exceeds $5,000, your consent is required to
distribute your account before you reach Normal Retirement Age (or age 62 if
later). You may elect to have your vested account balance distributed to you as
soon as administratively feasible following your termination of employment. (See
the question entitled "In what method and form will my benefits be paid to me?"
below for an explanation of the method of payment.)

﻿

If you terminate employment with a vested account balance exceeding $5,000, you
may elect to postpone your distribution until your "required beginning date"
described below.

﻿

If your vested account balance does not exceed $5,000, a distribution of your
vested account balance will be made to you, regardless of whether you consent to
receive it, as soon as administratively feasible following your termination of
employment. (See the question entitled "In what method and form will my benefits
be paid to me?" below for an explanation of the method of payment.)

﻿

Amounts in your rollover account will not be considered as part of your benefit
in determining whether the $5,000 threshold for timing of payments described
above has been exceeded as well as for determining if the value of your vested
account balance exceeds the $5,000 threshold used to determine whether you must
consent to a distribution.

﻿

Automatic Rollover of Certain Account Balances. If your vested account balance
does not exceed $5,000, the Plan will distribute your account without your
consent. If the amount of the distribution exceeds $1,000 (including any
rollover contribution) and you do not elect to



 

January 1, 2018

11

--------------------------------------------------------------------------------

 

 

 

either receive or roll over the distribution, your distribution will be directly
rolled over to an IRA. See "Automatic IRA Rollover of Certain Account Balances"
in the Article in this SPD entitled "Tax Treatment of Distributions."

﻿

Distribution on or after Normal Retirement Age (or age 62 if later)

﻿

If you terminate employment with the Employer and will receive distribution on
or after the later of age 62 or Normal Retirement Age, the Plan will distribute
your account without your consent. The distribution will occur as soon as
administratively feasible at the same time described above for other
pre-62/Normal Retirement Age distributions not requiring your consent, but in
any event distribution will be made no later than 60 days after the end of the
Plan Year in which you terminate employment. Notwithstanding the foregoing, if
your vested account balance exceeds $5,000 (including rollover contributions),
you may elect to postpone your distribution until your "required beginning date"
described below.

﻿

What is Normal Retirement Age and what is the significance of reaching Normal
Retirement Age?

﻿

You will attain your Normal Retirement Age when you reach age 65.

﻿

You will become 100% vested in all of your accounts under the Plan (assuming you
are not already fully vested) if you are employed on or after your Normal
Retirement Age.

﻿

What is Early Retirement Age and what is the significance of reaching Early
Retirement Age?

﻿

Early Retirement Age. Your Early Retirement Age is the later of the date you
have attained age 60 or the date you have completed 10 Years of Service with the
Employer.  Your Years of Service will be determined using Years of Service for
vesting.

﻿

You will become 100% vested (assuming you are not already fully vested) if you
are employed on or after your Early Retirement Age.

﻿

What happens if I terminate employment due to disability?

﻿

Definition of disability. Under the Plan, disability is defined as a disability
of a Participant within the meaning of Code Section 72(m)(7), to the exent that
the Participant is entitled to disability retirement benefits under the federal
Social Security Act as determined by the Social Security Administration.

﻿

Payment of benefits. If you terminate employment because you become disabled,
you will become 100% vested in all of your accounts under the Plan and the Plan
will distribute your account balance in the same manner as for any other
non-death related termination.

﻿

In what method and form will my benefits be paid to me?

﻿

Termination and distribution before Normal Retirement Age (or age 62 if later)

﻿

If you terminate employment and will receive a distribution before the later of
age 62 or Normal Retirement Age and your vested account balance does not exceed
$5,000, then your vested account balance may only be distributed to you in a
single lump‑sum payment in cash or in property.  If you are less than 100%
vested in your account balance and have not incurred a forfeiture break in
service, then your vested account balance may only be distributed to you in a
single lump-sum payment in cash. A forfeiture break in service occurs after five
consecutive one-year breaks in service. A break in service is a Plan Year in
which you are not credited with at least 501 Hours of Service.

﻿

If you terminate employment and will receive a distribution before the later of
age 62 and Normal Retirement Age and your vested account balance exceeds $5,000,
you may elect to receive a distribution of your vested account balance in:

﻿

a single lump‑sum payment in cash or in property

﻿

installments over a period of not more than your assumed life expectancy (or
the assumed life expectancies of you and your beneficiary)

﻿

Ad-Hoc distributions. You may request a distribution of some or all of your
Plan accounts, at any time following your termination of employment, subject to
any reasonable limits regarding timing and amounts as the Plan Administrator may
impose.

﻿

In determining whether your vested account balance exceeds the $5,000 dollar
threshold, "rollovers" (and any earnings allocable to "rollover" contributions)
will not be taken into account.

﻿

Additional distribution provisions

﻿

For Lump Sum Distributions only, if the Participant?s Account exceeds the fair
market value of one hundred (100) shares of Class A or Class B common stock of
the Primary Sponsor as of the date on which the distribution is made, the
Participant or designated Beneficiary may elect to receive payment of the
Account in the form of such Class A or Class B shares held by the Participant.

﻿





 

January 1, 2018

12

--------------------------------------------------------------------------------

 

 

 

Distribution on or after Normal Retirement Age (or age 62 if later)

﻿

If you terminate employment and will receive distribution on or following the
attainment of the later of age 62 or Normal Retirement Age, and your vested
account balance (including rollovers) does not exceed $5,000, you will receive
distribution in the form of a single lump-sum payment in cash or in property. If
your balance exceeds $5,000, you may elect to receive distribution as described
above relating to termination before the later of age 62 and Normal Retirement
Age. In determining whether your vested account balance exceeds the $5,000
dollar threshold, "rollovers" (and any earnings allocable to "rollover"
contributions) will be taken into account.

﻿

Required beginning date

﻿

As described above, you may delay the distribution of your vested account
balance. However, if you elect to delay the distribution of your vested account
balance, there are rules that require that certain minimum distributions be made
from the Plan. If you are a 5% owner, distributions are required to begin not
later than the April 1st following the end of the year in which you reach age
70 1/2. If you are not a 5% owner, distributions are required to begin not later
than the April 1st following the later of the end of the year in which you reach
age 70 1/2 or terminate employment. You should see the Plan Administrator if you
think you may be affected by these rules.

﻿

﻿

ARTICLE VIII

DISTRIBUTIONS UPON DEATH

﻿

What happens if I die while working for the Employer?

﻿

If you die while still employed by the Employer, then 100% of your account
balance will be used to provide your beneficiary with a death benefit.

﻿

Who is the beneficiary of my death benefit?

﻿

You may designate a beneficiary of your Plan account on a form provided to you
for this purpose by the Plan Administrator. If you do not designate a
beneficiary, your account will be distributed as described below under "No
beneficiary designation." If you are married, your spouse has certain rights to
the death benefit. You should immediately report any change in your marital
status to the Plan Administrator.

﻿

Married Participant. If you are married at the time of your death, your spouse
will be the beneficiary of the entire death benefit unless you designate in
writing a different beneficiary. IF YOU WISH TO DESIGNATE A BENEFICIARY OTHER
THAN YOUR SPOUSE, YOUR SPOUSE MUST IRREVOCABLY CONSENT TO WAIVE ANY RIGHT TO THE
DEATH BENEFIT. YOUR SPOUSE'S CONSENT MUST BE IN WRITING, BE WITNESSED BY A
NOTARY OR A PLAN REPRESENTATIVE AND ACKNOWLEDGE THE SPECIFIC NON‑SPOUSE
BENEFICIARY.

﻿

Changes to designation.

﻿

If, with spousal consent as required, you have designated someone other than
your spouse as beneficiary and now wish to change your designation, see the Plan
Administrator for details. In addition, you may elect a beneficiary other than
your spouse without your spouse's consent if your spouse cannot be located.

﻿

Divorce. A divorce decree automatically revokes your designation of your spouse
or former spouse as your beneficiary under the Plan unless a Qualified Domestic
Relations Order provides otherwise. You should complete a form to make a new
beneficiary designation if a divorce decree is issued. See the Plan
Administrator for details if you think you may be affected by this provision.

﻿

Unmarried Participant. If you are not married, you may designate a beneficiary
of your choosing.

﻿

No beneficiary designation. At the time of your death, if you have not
designated a beneficiary or your beneficiary is not alive, the death benefit
will be paid in the following order of priority to:

﻿

(a)your surviving spouse

﻿

(b)your children, including adopted children in equal shares (and if a child is
not living, that child's share will be distributed to that child's living
descendants)

﻿

(c)your surviving parents, in equal shares

﻿

(d)your estate

﻿





 

January 1, 2018

13

--------------------------------------------------------------------------------

 

 

 

How will the death benefit be paid to my beneficiary?

﻿

Method/form of distribution. The form of payment of the death benefit will be in
cash or in property. If the death benefit payable to a beneficiary does not
exceed $5,000, then the benefit may only be paid as a lump sum. If the death
benefit exceeds $5,000, your beneficiary may elect to have the death benefit
paid in:

﻿

a single lump‑sum payment in cash or in property

﻿

annual installments at least equal to the required minimum distribution amount

﻿

Ad-Hoc distributions. Your beneficiary may request a distribution of some or
all of the death benefit, at any time following your death, subject to any
reasonable limits the Plan Administrator may impose. Each such distribution must
be at least equal to the required minimum distribution amount.

﻿

Timing of distribution. Payment of the death benefit must begin by the end of
the calendar year which follows the year of your death if your designated
beneficiary is a person, unless you die before your required beginning date and
your designated beneficiary elects to have the entire death benefit paid by the
end of the fifth year following the year of your death as indicated below. If
your designated beneficiary is not a person, then your entire death benefit must
generally be paid within five years after your death.  If your spouse is the
sole beneficiary, your spouse may delay the start of payments until the year in
which you would have attained age 70 1/2.

﻿

When must the last payment be made to my beneficiary (required minimum
distributions)?

﻿

The law generally restricts the ability of a retirement plan to be used as a
method of deferring taxation for an unlimited period beyond the participant's
life. Thus, there are rules that are designed to ensure that death benefits are
distributable to beneficiaries within certain time periods. The application of
these rules depends upon whether you die before or after your "required
beginning date" as described above under "Required beginning date."

﻿

Death before required beginning date.

﻿

Regardless of the method of distribution a beneficiary might otherwise be able
to elect, if your designated beneficiary is a person (other than your estate or
certain trusts), then minimum distributions of your death benefit must begin by
the end of the calendar year which follows the year of your death and must be
paid over a period not extending beyond your beneficiary's life expectancy. If
your spouse is the sole beneficiary, your spouse may delay the start of payments
until the year in which you would have attained age 70 1/2. However, instead of
a life expectancy based distribution, your designated beneficiary may elect to
have the entire death benefit paid by the end of the fifth year following the
year of your death. Generally, if your beneficiary is not a person, then your
entire death benefit must be paid within five years after your death.

﻿

Death after required beginning date.

﻿

If you die on or after your required beginning date, regardless of the method of
distribution a beneficiary might otherwise be able to elect, payment must be
made over a period which does not exceed the greater of the beneficiary's life
expectancy or your remaining life expectancy (determined in accordance with
applicable life expectancy tables and without regard to your actual death). If
your beneficiary is not a person, your entire death benefit must be paid over a
period not exceeding your remaining life expectancy (determined in accordance
with applicable life expectancy tables and without regard to your actual death).

﻿

What happens if I terminate employment, commence payments and then die before
receiving all of my benefits?

﻿

Your beneficiary will be entitled to your remaining vested interest in the Plan
at the time of your death. See the Plan Administrator for more information
regarding the timing and method of payments that apply to your beneficiary. The
provision in the Plan providing for full vesting of your benefit upon death does
not apply if you die after terminating employment.

﻿

﻿

ARTICLE IX

TAX TREATMENT OF DISTRIBUTIONS

﻿

What are my tax consequences when I receive a distribution from the Plan?

﻿

Generally, you must include any Plan distribution in your taxable income in the
year in which you receive the distribution. The tax treatment may also depend on
your age when you receive the distribution. Certain distributions made to you
when you are under age 59 1/2 could be subject to an additional 10% tax.

﻿

You will not be taxed on distributions of your Roth 401(k) deferrals. In
addition, a distribution of the earnings on the Roth 401(k) deferrals will not
be subject to tax if the distribution is a "qualified distribution." A
"qualified distribution" is one that is made after you have attained age 59 1/2
or is made on account of your death or disability. In addition, in order to be a
"qualified distribution," the distribution cannot be made prior to the
expiration of a 5‑year participation period. The 5‑year participation period is
the 5‑year period beginning on the calendar



 

January 1, 2018

14

--------------------------------------------------------------------------------

 

 

 

year in which you first make a Roth 401(k) deferral to our Plan (or to another
401(k) plan or 403(b) plan if such amount was rolled over into this Plan) and
ending on the last day of the calendar year that is 5 years later.

﻿

Qualified reservist distributions. If you: (i) are a reservist or National
Guardsman; (ii) were/are called to active duty after September 11, 2001; and
(iii) were/are called to duty for at least 180 days or for an indefinite period,
you may take a distribution of your elective deferrals under the Plan while you
are on active duty, regardless of your age. The 10% premature distribution
penalty tax, normally applicable to Plan distributions made before you reach age
59 1/2, will not apply to the distribution. You also may repay the distribution
to an IRA, without limiting amounts you otherwise could contribute to the IRA,
provided you make the repayment within 2 years following your completion of
active duty.

﻿

Can I elect a rollover to reduce or defer tax on my distribution?

﻿

Rollover or Direct Transfer. You may reduce, or defer entirely, the tax due on
your distribution through use of one of the following methods:

﻿

(a)60-day rollover. You may roll over all or a portion of the distribution to an
Individual Retirement Account or Annuity (IRA) or another employer retirement
plan willing to accept the rollover. This will result in no tax being due until
you begin withdrawing funds from the IRA or other qualified employer plan. The
rollover of the distribution, however, MUST be made within strict time frames
(normally, within 60 days after you receive your distribution). Under certain
circumstances, all or a portion of a distribution (such as a hardship
distribution) may not qualify for this rollover treatment. In addition, most
distributions will be subject to mandatory federal income tax withholding at a
rate of 20%. This will reduce the amount you actually receive. For this reason,
if you wish to roll over all or a portion of your distribution amount, then the
direct rollover option described in paragraph (b) below would be the better
choice.

﻿

(b)Direct rollover. For most distributions, you may request that a direct
transfer (sometimes referred to as a direct rollover) of all or a portion of a
distribution be made to either an Individual Retirement Account or Annuity (IRA)
or another employer retirement plan willing to accept the transfer (See the
question entitled "What are the In-Plan Roth Rollover Contributions?" for
special rules on In-Plan Roth Rollovers). A direct transfer will result in no
tax being due until you withdraw funds from the IRA or other employer plan. Like
the rollover, under certain circumstances all or a portion of the amount to be
distributed may not qualify for this direct transfer. If you elect to actually
receive the distribution rather than request a direct transfer, then in most
cases 20% of the distribution amount will be withheld for federal income tax
purposes.

﻿

Automatic IRA Rollover of Certain Account Balances

﻿

If a mandatory distribution is being made to you before the later of age 62 or
Normal Retirement Age and your vested account balance does not exceed $5,000
(disregarding any rollover contribution), the Plan will distribute your vested
portion in a single lump-sum payment in cash or in property. However, you may
elect whether to receive the distribution or to roll over the distribution to
another retirement plan such as an individual retirement account ("IRA"). At the
time of your termination of employment, the Plan Administrator will provide you
with further information regarding your distribution rights. If the amount of
the distribution exceeds $1,000 (including any rollover contribution) and you do
not elect either to receive or to roll over the distribution, the Plan
automatically will roll over the distribution to an IRA. The IRA provider will
invest the rollover funds in a type of investment designed to preserve principal
and to provide a reasonable rate of return and liquidity (e.g., an
interest-bearing account, a certificate of deposit or a money market fund). The
IRA provider will charge your account for any expenses associated with the
establishment and maintenance of the IRA and with the IRA investments. In
addition, your beneficiary designation under the Plan, if any, will not apply to
the rollover IRA. The IRA's terms will control in establishing a designated
beneficiary under the IRA. You may transfer the IRA funds to any other IRA you
choose. You may contact the Plan Administrator at the address and telephone
number indicated in this SPD for further information regarding the Plan's
automatic rollover provisions, the IRA provider and the fees and charges
associated with the IRA.

﻿

Tax Notice. WHENEVER YOU RECEIVE A DISTRIBUTION THAT IS AN ELIGIBLE ROLLOVER
DISTRIBUTION, THE PLAN ADMINISTRATOR WILL DELIVER TO YOU A MORE DETAILED
EXPLANATION OF THESE OPTIONS. HOWEVER, THE RULES WHICH DETERMINE WHETHER YOU
QUALIFY FOR FAVORABLE TAX TREATMENT ARE VERY COMPLEX. YOU SHOULD CONSULT WITH
QUALIFIED TAX COUNSEL BEFORE MAKING A CHOICE.

﻿

﻿

ARTICLE X

LOANS

﻿

Is it possible to borrow money from the Plan?

﻿

Yes. Loans are permitted in accordance with the Plan Loan Policy. If you wish to
receive a copy of the Loan Policy, please contact the Plan Administrator.

﻿

﻿





 

January 1, 2018

15

--------------------------------------------------------------------------------

 

 

 

ARTICLE XI

PROTECTED BENEFITS AND CLAIMS PROCEDURES

﻿

Are my benefits protected?

As a general rule, your interest in your account, including your "vested
interest," may not be alienated. This means that your interest may not be sold,
used as collateral for a loan (other than for a Plan loan), given away or
otherwise transferred (except at death to your beneficiary). In addition, your
creditors (other than the IRS) may not attach, garnish or otherwise interfere
with your benefits under the Plan.

﻿

Are there any exceptions to the general rule?

﻿

There are three exceptions to this general rule. The Plan Administrator must
honor a qualified domestic relations order (QDRO). A QDRO is defined as a decree
or order issued by a court that obligates you to pay child support or alimony,
or otherwise allocates a portion of your assets in the Plan to your spouse,
former spouse, children or other dependents. If a QDRO is received by the Plan
Administrator, all or a portion of your benefits may be used to satisfy that
obligation. The Plan Administrator will determine the validity of any domestic
relations order received. You and your beneficiaries can obtain from the Plan
Administrator, without charge, a copy of the procedure used by the Plan
Administrator to determine whether a qualified domestic relations order is
valid.

﻿

The second exception applies if you are involved with the Plan's operation. If
you are found liable for any action that adversely affects the Plan, the Plan
Administrator can offset your benefits by the amount that you are ordered or
required by a court to pay the Plan. All or a portion of your benefits may be
used to satisfy any such obligation to the Plan.

﻿

The last exception applies to Federal tax levies and judgments. The Federal
government is able to use your interest in the Plan to enforce a Federal tax
levy and to collect a judgment resulting from an unpaid tax assessment.

﻿

Can the Employer amend the Plan?

﻿

The Employer has the right to amend the Plan at any time. In no event, however,
will any amendment authorize or permit any part of the Plan assets to be used
for purposes other than the exclusive benefit of participants or their
beneficiaries. Additionally, no amendment will cause any reduction in the amount
credited to your account.

﻿

What happens if the Plan is discontinued or terminated?

﻿

Although the Employer intends to maintain the Plan indefinitely, the Employer
reserves the right to terminate the Plan at any time. Upon termination, no
further contributions will be made to the Plan and all amounts credited to your
accounts will become 100% vested. The Employer will direct the distribution of
your accounts in a manner permitted by the Plan as soon as practicable. You will
be notified if the Plan is terminated.

﻿

How do I submit a claim for Plan benefits?

﻿

Benefits will generally be paid to you and your beneficiaries without the
necessity for formal claims. Contact the Plan Administrator if you are entitled
to benefits or if you think an error has been made in determining your benefits.
Any such request should be in writing.

﻿

If the Plan Administrator determines the claim is valid, then you will receive a
statement describing the amount of benefit, the method or methods of payment,
the timing of distributions and other information relevant to the payment of the
benefit.

﻿

What if my benefits are denied?

﻿

Your request for Plan benefits will be considered a claim for Plan benefits, and
it will be subject to a full and fair review. If your claim is wholly or
partially denied, the Plan Administrator will provide you with a written or
electronic notification of the Plan's adverse determination. This written or
electronic notification must be provided to you within a reasonable period of
time, but not later than 90 days after the receipt of your claim by the Plan
Administrator, unless the Plan Administrator determines that special
circumstances require an extension of time for processing your claim. If the
Plan Administrator determines that an extension of time for processing is
required, written notice of the extension will be furnished to you prior to the
termination of the initial 90‑day period. In no event will such extension exceed
a period of 90 days from the end of such initial period. The extension notice
will indicate the special circumstances requiring an extension of time and the
date by which the Plan expects to render the benefit determination.

﻿

In the case of a claim for disability benefits, if disability is determined by a
physician (rather than relying upon a determination of disability for Social
Security purposes), then instead of the above, the Plan Administrator will
provide you with written or electronic notification of the Plan's adverse
benefit determination within a reasonable period of time, but not later than 45
days after receipt of the claim by the Plan. This period may be extended by the
Plan for up to 30 days, provided that the Plan Administrator both determines
that such an extension is necessary due to matters beyond the control of the
Plan and notifies you, prior to the expiration of the initial 45‑day period, of
the circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. If, prior to the end of the first 30‑day extension
period, the Plan Administrator determines that, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the period for making the determination may be extended for up to an additional
30 days, provided



 

January 1, 2018

16

--------------------------------------------------------------------------------

 

 

 

that the Plan Administrator notifies you, prior to the expiration of the first
30‑day extension period, of the circumstances requiring the extension and the
date as of which the plan expects to render a decision. In the case of any such
extension, the notice of extension will specifically explain the standards on
which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve those
issues, and you will be afforded at least 45 days within which to provide the
specified information.

﻿

The Plan Administrator's written or electronic notification of any adverse
benefit determination must contain the following information:

﻿

(a)The specific reason or reasons for the adverse determination.

﻿

(b)Reference to the specific Plan provisions on which the determination is
based.

﻿

(c)A description of any additional material or information necessary for you to
perfect the claim and an explanation of why such material or information is
necessary.

﻿

(d)Appropriate information as to the steps to be taken if you or your
beneficiary wants to submit your claim for review.

﻿

(e)In the case of disability benefits where disability is determined by a
physician:

﻿

(i)If an internal rule, guideline, protocol, or other similar criterion
(collectively "rule") was relied upon in making the adverse determination,
either the specific rule or a statement that such rule was relied upon in making
the adverse determination and that a copy of that rule will be provided to you
free of charge upon request.

﻿

(ii)If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to your medical circumstances, or a statement that such explanation
will be provided to you free of charge upon request.

﻿

If your claim has been denied, and you want to submit your claim for review, you
must follow the claims review procedure in the next question.

﻿

What is the claims review procedure?

Upon the denial of your claim for benefits, you may file your claim for review,
in writing, with the Plan Administrator.

﻿

(a)YOU MUST FILE THE CLAIM FOR REVIEW NO LATER THAN 60 DAYS AFTER YOU HAVE
RECEIVED WRITTEN NOTIFICATION OF THE DENIAL OF YOUR CLAIM FOR BENEFITS.

﻿

HOWEVER, IF YOUR CLAIM IS FOR DISABILITY BENEFITS AND DISABILITY IS DETERMINED
BY A PHYSICIAN, THEN INSTEAD OF THE ABOVE, YOU MUST FILE THE CLAIM FOR REVIEW NO
LATER THAN 180 DAYS FOLLOWING RECEIPT OF NOTIFICATION OF AN ADVERSE BENEFIT
DETERMINATION.

﻿

(b)You may submit written comments, documents, records, and other information
relating to your claim for benefits.

﻿

(c)You may review all pertinent documents relating to the denial of your claim
and submit any issues and comments, in writing, to the Plan Administrator.

﻿

(d)You will be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to your
claim for benefits.

﻿

(e)Your claim for review must be given a full and fair review. This review will
take into account all comments, documents, records, and other information
submitted by you relating to your claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

﻿

In addition to the claims review procedure above, if your claim is for
disability benefits and disability is determined by a physician, then:

﻿

(a)Your claim will be reviewed without deference to the initial adverse benefit
determination and the review will be conducted by an appropriate named fiduciary
of the Plan who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual.

﻿

(b)In deciding an appeal of any adverse benefit determination that is based in
whole or part on medical judgment, the appropriate named fiduciary will consult
with a health care professional who has appropriate training and experience in
the field of medicine involved in the medical judgment.

﻿

(c)Any medical or vocational experts whose advice was obtained on behalf of the
Plan in connection with your adverse benefit determination will be identified,
without regard to whether the advice was relied upon in making the benefit
determination.

﻿





 

January 1, 2018

17

--------------------------------------------------------------------------------

 

 

 

(d)The health care professional engaged for purposes of a consultation under (b)
above will be an individual who is neither an individual who was consulted in
connection with the adverse benefit determination that is the subject of the
appeal, nor the subordinate of any such individual.

﻿

The Plan Administrator will provide you with written or electronic notification
of the Plan's benefit determination on review. The Plan Administrator must
provide you with notification of this denial within 60 days after the Plan
Administrator's receipt of your written claim for review, unless the Plan
Administrator determines that special circumstances require an extension of time
for processing your claim. If the Plan Administrator determines that an
extension of time for processing is required, written notice of the extension
will be furnished to you prior to the termination of the initial 60‑day period.
In no event will such extension exceed a period of 60 days from the end of the
initial period. The extension notice will indicate the special circumstances
requiring an extension of time and the date by which the Plan expects to render
the determination on review. However, if the claim relates to disability
benefits and disability is determined by a physician, then 45 days will apply
instead of 60 days in the preceding sentences. In the case of an adverse benefit
determination, the notification will set forth:

﻿

(a)The specific reason or reasons for the adverse determination.

﻿

(b)Reference to the specific Plan provisions on which the benefit determination
is based.

﻿

(c)A statement that you are entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits.

﻿

(d)In the case of disability benefits where disability is determined by a
physician:

﻿

(i)If an internal rule, guideline, protocol, or other similar criterion
(collectively "rule") was relied upon in making the adverse determination,
either the specific rule or a statement that such rule was relied upon in making
the adverse determination and that a copy of that rule will be provided to you
free of charge upon request.

﻿

(ii)If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to your medical circumstances, or a statement that such explanation
will be provided to you free of charge upon request.

﻿

If you have a claim for benefits which is denied, then you may file suit in a
state or Federal court. However, in order to do so, you must file the suit no
later than 180 days after the date of the Plan Administrator's final
determination denying your claim.

﻿

What are my rights as a Plan participant?

﻿

As a participant in the Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan participants are entitled to:

﻿

(a)Examine, without charge, at the Plan Administrator's office and at other
specified locations, all documents governing the Plan, including collective
bargaining agreements and insurance contracts, if any, and a copy of the latest
annual report (Form 5500 Series) filed by the Plan with the U.S. Department of
Labor and available at the Public Disclosure Room of the Employee Benefits
Security Administration.

﻿

(b)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including collective bargaining agreements
and insurance contracts, if any, and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.

﻿

(c)Receive a summary of the Plan's annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

﻿

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called "fiduciaries" of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
pension benefit or exercising your rights under ERISA.

﻿

If your claim for a pension benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

﻿

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110.00 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.

﻿





 

January 1, 2018

18

--------------------------------------------------------------------------------

 

 

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan's decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court. You and your beneficiaries can obtain, without
charge, a copy of the Plan's QDRO procedures from the Plan Administrator.

﻿

If it should happen that the Plan's fiduciaries misuse the Plan's money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, it finds your claim is frivolous.

﻿

What can I do if I have questions or my rights are violated?

﻿

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

﻿

﻿

ARTICLE XII

GENERAL INFORMATION ABOUT THE PLAN

﻿

There is certain general information which you may need to know about the Plan.
This information has been summarized for you in this Article.

﻿

Plan Name

﻿

The full name of the Plan is Ingles Markets, Incorporated Investment/Profit
Sharing Plan.

﻿

Plan Number

﻿

The Employer has assigned Plan Number 001 to your Plan.

﻿

Plan Effective Dates

﻿

This Plan was originally effective on September 25, 1972. The amended and
restated provisions of the Plan become effective on January 1, 2017.

﻿

Other Plan Information

﻿

﻿

﻿

﻿

﻿

﻿

Employer Information

﻿

The Employer's name, address, business telephone number and identification
number are:

﻿

Ingles Markets, Incorporated

2913 US Highway 70W

Black Mountain,  North Carolina    28711

1-828-669-2941

56-0846267





 

January 1, 2018

19

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

Milkco, Inc.

﻿

56-1341381

﻿

Plan Administrator Information

﻿

﻿

﻿

﻿

Ingles Markets, Incorporated

2913 US Highway 70W

Black Mountain,  North Carolina    28711

1-828-669-2941

﻿

Plan Trustee Information and Plan Funding Medium

﻿

﻿

The Plan's Trustees are:

﻿

﻿

The business telephone number for the Plan's Trustees is:

﻿

 

Ingles Markets, Incorporated
Investment/Profit Sharing Plan

﻿

COMMON QUESTIONS ABOUT OUR 401(k) PLAN

﻿

Introduction

﻿

The following questions and answers highlight some of the important parts of our
Plan. Remember, these are only highlights. The Summary Plan Description ("SPD")
describes the Plan in much greater detail. If you have any questions about these
highlights, the SPD, or the Plan, you should ask the Plan Administrator.

﻿

Q.Why is the Employer sponsoring a 401(k) plan?

﻿

A.The Employer is sponsoring this Plan so that you may save for retirement. This
Plan is a type of qualified retirement plan commonly referred to as a 401(k)
Plan. As a participant under the Plan, you may elect to contribute a portion of
your compensation to the Plan. In addition, the Employer may make contributions
to the Plan on your behalf.

﻿

Q.How do I participate in the Plan?

﻿

A.Provided you are not an Excluded Employee, you may begin participating under
the Plan once you have satisfied the eligibility requirements and reached your
Entry Date. The following describes Excluded Employees, the eligibility
requirements and Entry Date that apply.

﻿

All Contributions

﻿

Excluded Employees. If you are a member of a class of employees identified
below, you are an Excluded Employee and you are not entitled to participate in
the Plan. The Excluded Employees are:

﻿

union employees whose employment is governed by a collective bargaining
agreement under which retirement benefits were the subject of good faith
bargaining

﻿

certain nonresident aliens who have no earned income from sources within the
United States

﻿

leased employees

﻿

reclassified employees (an employee who was previously not treated as an
employee of the Employer but you are reclassified as being an employee)

﻿

Additional Excluded Employee provisions

﻿

Independent Contractors are excluded from all Contribution types. See the Plan
Administrator for additional information if you are not sure if this affects
you.

﻿

Eligibility Conditions. You will be eligible to participate in the Plan when you
have completed one (1) Year of Service and have attained age 18. However, you
will actually participate in the Plan once you reach the Entry Date as described
below.

﻿

See "Additional Entry Date provisions" below at the end of this question section
for special provisions that may apply in determining Entry Dates.

﻿

See "Additional Entry Date provisions" below at the end of this question section
for special provisions that may apply in determining Entry Dates.

﻿

See "Additional Entry Date provisions" below at the end of this question section
for special provisions that may apply in determining Entry Dates.

﻿

Additional Entry Date provisions

﻿

The Entry Date for all Contribution types is the 1st (first) day of the 3rd
(third) month after meeting the Eligibility conditions. See the Plan
Administrator for additional information if you are not sure if this affects
you.

﻿

Q.What are elective deferrals and how do I contribute them to the Plan?

﻿





 

January 1, 2018

1

--------------------------------------------------------------------------------

 

 

 

A.Elective Deferrals. As a participant under the Plan, you may elect to reduce
your compensation by a specific percentage or dollar amount and have that amount
contributed to the Plan. This amount is referred to as an elective deferral.
There are two types of elective deferrals: pre‑tax deferrals and Roth deferrals.
For purposes of this SPD, "elective deferrals" generally means both pre‑tax
deferrals and Roth deferrals. Regardless of the type of deferral you make, the
amount you defer is counted as compensation for purposes of Social Security
taxes.

﻿

Pre-Tax Deferrals. If you elect to make pre-tax deferrals, then your taxable
income is reduced by the deferral contributions so you pay less in federal
income taxes. Later, when the Plan distributes the deferrals and earnings, you
will pay the taxes on those deferrals and the earnings. Therefore, with a
pre-tax deferral, federal income taxes on the deferral contributions and on the
earnings are only postponed. Eventually, you will have to pay taxes on these
amounts.

﻿

Roth Deferrals. If you elect to make Roth deferrals, the deferrals are subject
to federal income taxes in the year of deferral. However, the deferrals and, in
most cases, the earnings on the deferrals are not subject to federal income
taxes when distributed to you. In order for the earnings to be tax free, you
must meet certain conditions. For further information, see the section in the
SPD entitled "What are my tax consequences when I receive a distribution from
the Plan?"

﻿

You may receive additional amounts from the Employer if you do contribute.

﻿

Q.When will I receive payments from the Plan?

﻿

A.The Plan is designed to encourage you to stay with the Employer until
retirement. If you terminate employment with the Employer on or after Normal
Retirement Age (or age 62 if later), the Plan will distribute your account
without your consent. The distribution will occur as soon as administratively
feasible at the same time described below for other (pre 62/Normal Retirement
Age) distributions made after termination of employment not requiring your
consent, but in any event distribution will be made no later than 60 days after
the end of the Plan Year in which you terminate employment. Notwithstanding the
foregoing, if your vested account balance exceeds $5,000 (including rollover
contributions), you may elect to postpone your distribution until your "required
beginning date" for required minimum distributions. (See "Required beginning
date" under "In what method and form will my benefits be paid to me?" in the
Article in the SPD entitled "Distributions upon Termination of Employment" for
an explanation of the commencement of minimum required distributions.)

﻿

You will attain your Normal Retirement Age when you reach age 65.

﻿

Your Early Retirement Age is the later of the date you have attained age 60 or
the date you have completed 10 Years of Service with the Employer.  Your Years
of Service will be determined using Years of Service for vesting. If you reach
your Early Retirement Age before Normal Retirement Age you will become 100%
vested and the distribution of your account will occur at the same time
described below for other distributions made after termination of employment.

﻿

Q.How much will I be paid when I terminate employment?

﻿

A.The amount you are paid when you terminate employment will be based upon the
amount of money the Employer has put into the Plan for you (including your
elective deferrals), plus or minus any earnings or losses and also on your
vesting. You should review the Article in the SPD entitled "Employer
Contributions" for an explanation of how the Employer makes contributions to the
Plan and how they are shared by eligible employees.

﻿

Q.How will payments be made when I terminate employment?

﻿

A.If your vested account balance does not exceed $5,000, then your vested
account balance may only be distributed to you in a single lump‑sum payment in
cash or in property.  In determining whether your vested account balance exceeds
the $5,000 dollar threshold, "rollovers" (and any earnings allocable to
"rollover" contributions) will not be taken into account.

﻿

If your vested account balance exceeds $5,000, you may elect to receive a
distribution of your vested account balance in:

﻿

a single lump‑sum payment in cash or in property

﻿

installments over a period of not more than your assumed life expectancy (or
the assumed life expectancies of you and your beneficiary)

﻿

Ad-Hoc distributions. You may request a distribution of some or all of your
Plan accounts, at any time following your termination of employment, subject to
any reasonable limits regarding timing and amounts as the Plan Administrator may
impose.

﻿

For Lump Sum Distributions only, if the Participant?s Account exceeds the fair
market value of one hundred (100) shares of Class A or Class B common stock of
the Primary Sponsor as of the date on which the distribution is made, the
Participant or designated Beneficiary may elect to receive payment of the
Account in the form of such Class A or Class B shares held by the Participant.

﻿





 

January 1, 2018

2

--------------------------------------------------------------------------------

 

 

 

You should review the Article in the SPD entitled "Distributions upon
Termination of Employment" for a further explanation of the rules associated
with the payment of benefits.

﻿

Q.What if I stop working before I reach Normal Retirement Age or early
retirement age?

﻿

﻿

elective deferrals including Roth 401(k) deferrals and catch-up contributions

﻿

rollover contributions

﻿

Vesting schedules. Your "vested percentage" for certain Employer contributions
is based on vesting Years of Service. This means at the time you stop working,
your account balance attributable to contributions subject to a vesting schedule
is multiplied by your vested percentage. The result, when added to the amounts
that are always 100% vested as shown above, is your vested interest in the Plan,
which is what you will actually receive from the Plan.

﻿

Nonelective Contributions

﻿

Your "vested percentage" in your account attributable to nonelective
contributions is determined under the following schedule. You will always,
however, be 100% vested in your nonelective contributions if you are employed on
or after your Early or Normal Retirement Age or if you terminate employment on
account of your death, or if you terminate employment as a result of becoming
disabled.

﻿

﻿

 

Vesting Schedule

Nonelective Contributions

Years of Service

Percentage

﻿

 

Less than 2

0%

2

20%

3

40%

4

60%

5

80%

6

100%

﻿

﻿

Matching Contributions

﻿

Your "vested percentage" in your account attributable to matching contributions
is determined under the following schedule. You will always, however, be 100%
vested in your matching contributions if you are employed on or after your Early
or Normal Retirement Age or if you terminate employment on account of your
death, or if you terminate employment as a result of becoming disabled.

﻿

﻿

 

Vesting Schedule

Matching Contributions

Years of Service

Percentage

﻿

 

Less than 2

0%

2

20%

3

40%

4

60%

5

80%

6

100%

﻿

Additional vesting provisions

﻿

Prior Plan Account is also subject to the six year graded vesting schedule.

﻿

Q.If I stop working before my Normal Retirement Age (or age 62 if later), when
will my vested amount be paid?

﻿

A.If your vested account balance exceeds $5,000, your consent is required to
distribute your account before you reach your Normal Retirement Age (or age 62
if later). You may elect to have your vested account balance distributed to you
as soon as administratively feasible following your termination of employment.
(See "In what method and form will my benefits be paid to me?" in the Article in
the SPD entitled "Distribution upon Termination of Employment" for an
explanation of the method of payment.)

﻿





 

January 1, 2018

3

--------------------------------------------------------------------------------

 

 

 

If you terminate employment with a vested account balance exceeding $5,000, you
may elect to postpone your distribution until your "required beginning date" for
required minimum distributions. (See "Required beginning date" under "In what
method and form will my benefits be paid to me?" in the Article in the SPD
entitled "Distributions upon Termination of Employment" for an explanation of
the commencement of minimum required distributions.)

﻿

If your vested account balance does not exceed $5,000, a distribution of your
vested account balance will be made to you, regardless of whether you consent to
receive it, as soon as administratively feasible following your termination of
employment. (See "In what method and form will my benefits be paid to me?" in
the Article in the SPD entitled "Distributions upon Termination of Employment"
for an explanation of the method of payment.)

﻿

Amounts in your rollover account will not be considered as part of your benefit
in determining whether the $5,000 threshold for timing of payments described
above has been exceeded as well as for determining if the value of your vested
account balance exceeds the $5,000 threshold used to determine whether you must
consent to a distribution.

﻿

Q.What if I die before I terminate employment?

﻿

A.Your beneficiary will be entitled to 100% of your interest in the Plan upon
your death. If you are single, you may name anyone you like to be your
beneficiary. If you are married, in general, your spouse is your beneficiary of
your death benefit unless you and your spouse name someone else as your
beneficiary. You should review the question entitled "Who is the beneficiary of
my death benefit?" in the Article in the SPD entitled "Distributions upon
Death."

﻿

Q.Can I withdraw money from the Plan while I'm still working?

﻿

A.Generally you may receive a distribution from the Plan prior to your
termination of employment provided you satisfy any of the following conditions:

﻿

you have attained age 59 1/2. Satisfying this condition generally allows you to
receive distributions from all contribution accounts.

﻿

﻿

NOTE: THESE QUESTIONS AND ANSWERS ARE NOT MEANT TO BE A SUBSTITUTE FOR A
THOROUGH READING OF THE SUMMARY PLAN DESCRIPTION. THE PROVISIONS OF THE 401(k)
PLAN ARE VERY COMPLEX. IT IS NOT POSSIBLE TO FULLY EXPLAIN ALL ASPECTS OF THE
PLAN IN THESE SHORT QUESTIONS AND ANSWERS. YOU SHOULD ALWAYS CONSULT THE SUMMARY
PLAN DESCRIPTION IF YOU HAVE ANY QUESTIONS ABOUT THE PLAN. IF, AFTER READING THE
SUMMARY PLAN DESCRIPTION, YOU STILL HAVE QUESTIONS, YOU SHOULD CONTACT THE PLAN
ADMINISTRATOR.

﻿

﻿



 

January 1, 2018

4

--------------------------------------------------------------------------------